This appeal was filed *Page 147 
in this court on October 14, 1926. Under rule 7 of this court, plaintiff in error is required to file his brief in this court within 40 days from that date unless otherwise ordered, and upon failure to comply with this requirement, the court may dismiss the appeal. The time for filing brief in this case expired November 24, 1926, and more than 90 days have elapsed since the filing of said case in this court. No briefs have been filed and no order has been requested or made extending the time in which to file same, and no reason has been assigned for his failure to do so.
Under these conditions the appeal will be considered as abandoned. Under authority of Taylor v. Ballew, 51 Okla. 461,151 P. 1071, this case is dismissed.